Exhibit 99.1 FOR IMMEDIATE RELEASE:October 17, 2013 SIMMONS FIRST ANNOUNCES THIRD QUARTER EARNINGS Pine Bluff, AR – Simmons First National Corporation (NASDAQ-GS: SFNC) today announced 2013 third quarter core net income of $7.4 million, an increase of $796,000, or 12.1%, compared to the same quarter last year. Diluted core earnings per share were $0.45, a $0.05, or 12.5%, increase. Core earnings exclude $439,000 in after-tax non-interest expenses related to merger costs and branch right sizing initiatives.Including the non-core expenses, net income was $6.9 million and diluted earnings per share were $0.43, an increase of $0.03, or 4.9%, compared to the same quarter last year. Year-to-date net income was $19.4million, or $1.19 diluted earnings per share, an increase of $0.03 from the same period last year. “We are pleased with the core earnings results for the third-quarter. As a result of recent acquisitions and efficiency initiatives, we have and will continue to recognize one-time revenue and expense items which may skew our short-term core business results but provide long-term performance benefits. Our focus continues to be improvement in core operating income,” commented George A. Makris, Jr., CEO-Elect. Loans Total loans, including those acquired, were $2.0 billion at September 30, 2013, an increase of $98.1 million, or 5.3%, compared to the same period in 2012.Legacy loans (all loans excluding acquired loans) grew $117.8 million, or 7.3%, and acquired loans declined by $19.7 million. “We have had nice loan growth this year, particularly from the new lenders we have attracted in our targeted growth markets. Their production has exceeded our expectations through the third quarter,” added Makris. Deposits At September 30, 2013, total deposits were $2.8 billion, an increase of $43.5 million, or 1.6%, compared to the same period in 2012. Total non-time deposits were $2.0 billion, or 72% of total deposits. Net Interest Income The Company’s net interest income for the third quarter of 2013 was $31.6 million, an increase of $3.6million, or 13.0%, from the same period of 2012. Net interest margin was 4.27% for the quarter ended September 30, 2013. Included in interest income for both periods was the additional yield accretion recognized as a result of updated estimates of the cash flows of the loan pools acquired in the Company’s FDIC-assisted transactions. Each quarter, the Company estimates the cash flows expected to be collected from the acquired loan pools, and adjustments may or may not be required. The cash flows estimate has increased based on payment histories and reduced loss expectations of the loan pools. This resulted in increased interest income that is spread on a level-yield basis over the remaining expected lives of the loan pools. The increases in expected cash flows also reduce the amount of expected reimbursements under the loss sharing agreements with the FDIC, which are recorded as indemnification assets. The impact of the adjustments on the Company’s financial results for the current reporting period is shown below: Three Months Ended Nine Months Ended (In thousands) September 30 September 30 Impact on net interest income $ Non-interest income ) Net impact to pre-tax income $ Because these adjustments will be recognized over the remaining lives of the loan pools and the remainder of the loss sharing agreements, respectively, they will impact future periods as well. The current estimate of the remaining accretable yield adjustment that will positively impact interest income is $36.3 million and the remaining adjustment to the indemnification assets that will reduce non-interest income is $27.3 million. Of the remaining adjustments, we expect to recognize $8.1 million of interest income and a $7.4 million reduction of non-interest income during the remainder of 2013, resulting in a $0.7 million positive impact to pre-tax income. The accretable yield adjustments recorded in future periods will change as the Company continues to evaluate expected cash flows from the acquired loan pools. Non-Interest Income Non-interest income for the third quarter was $10.3 million, a decrease of $1.5 million, compared to the third quarter of 2012. The reduction in non-interest income was primarily due to the inclusion in the third quarter of 2012 a $1.1 million bargain purchase gain on the Company’s FDIC-assisted acquisition of Truman Bank in St. Louis. Non-Interest Expense Non-interest expense for the third quarter of 2013 was $30.9 million, an increase of $2.2 million compared to the same period in 2012. “Included in the quarter were $1.7 million in incremental normal operating expenses attributable to our 2012 FDIC-assisted acquisitions and $190,000 in legal and advisory fees related to our announced acquisition of Metropolitan National Bank. We closed five underperforming branches during the quarter, incurring one-time costs of $533,000. Excluding these acquisition related costs and the nonrecurring branch right sizing expenses, non-interest expense for the quarter increased by only 2.2%. Expense control remains a focus as we continue to search for additional efficiency opportunities,” added Makris. Asset Quality Beginning in 2010, the Company has acquired loans and foreclosed real estate (“OREO”) through FDIC-assisted acquisitions. Through the loss share provisions of the purchase and assumption agreements, the FDIC agreed to reimburse the Company for 80% of the losses incurred on the disposition of covered loans and OREO. The acquired loans and OREO and any related FDIC loss share indemnification asset were presented in the Company's financial reports with a carrying value equal to the discounted net present value of expected future proceeds. At September 30, 2013, acquired loans covered by loss share were carried at $149 million, OREO covered by loss share was carried at $23 million and the FDIC loss share indemnification asset was carried at $62 million. Acquired loans and OREO not covered by loss share were carried at $68 million and $6 million, respectively. As a result ofusing the discounted net present value method of valuing these assets, and due to the significant protection against possible losses provided by the FDIC loss share indemnification, all acquired assets, with the exception of OREO not covered by loss share, are excluded from the computations of the asset quality ratios for the legacy loan portfolio, except for their inclusion in total assets. The Company's allowance for loan losses was $27.5 million at September 30, 2013, or 1.58% of total loans and 285% of non-performing loans. Non-performing loans as a percent of total loans were 0.56% as of September 30, 2013. During the quarter, non-performing assets decreased by 9.9% to $35.9 million. For the third quarter, the annualized net charge-off ratio, excluding credit cards, was 0.11%, and the annualized credit card charge-off ratio was 1.21%. Capital At September 30, 2013, stockholders' equity was $403 million, book value per share was $24.88 and tangible book value per share was $20.80. The Company's ratio of stockholders' equity to total assets was 11.7% and its ratio of tangible common equity to tangible assets was 10.0%, as of September 30, 2013. Stock Repurchase Program Through the third quarter of 2013, the Company has repurchased approximately 420,000 shares at an average price of $25.89. During the third quarter, the Company suspended its stock repurchase program. Simmons First National Corporation Simmons First National Corporation is an eight bank financial holding company with community banks in Pine Bluff, Lake Village, Jonesboro, Rogers, Searcy, Russellville, El Dorado and Hot Springs, Arkansas. The Company’s eight banks conduct financial operations from 91offices, of which 87 are financial centers, in 54communities in Arkansas, Missouri and Kansas. The Company’s common stock trades on the NASDAQ Global Select Market under the symbol “SFNC”. Conference Call Management will conduct a conference call to review this information beginning at 3:00 p.m. Central Time on Thursday, October 17, 2013. Interested persons can listen to this call by dialingtoll-free 1-888-481-2877 (United States and Canada only) and asking for the Simmons First National Corporation conference call, conference ID 7056590. In addition, the call will be available live or in recorded version on the Company’s website at www.simmonsfirst.com. Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles (GAAP). The Company’s management uses these non-GAAP financial measures in their analysis of the Company’s performance. These measures typically adjust GAAP performance measures to include the tax benefit associated with revenue items that are tax-exempt, as well as adjust income available to common shareholders for certain significant activities or nonrecurring transactions. Since the presentation of these GAAP performance measures and their impact differ between companies, management believes presentations of these non-GAAP financial measures provide useful supplemental information that is essential to a proper understanding of the operating results of the Company’s core businesses. These non-GAAP disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Forward Looking Statements Statements in this press release that are not historical facts should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements of this type speak only as of the date of this news release. By nature, forward-looking statements involve inherent risk and uncertainties. Various factors, including, but not limited to, economic conditions, credit quality, interest rates, loan demand and changes in the assumptions used in making the forward-looking statements, could cause actual results to differ materially from those contemplated by the forward-looking statements. Additional information on factors that might affect Simmons First National Corporation’s financial results is included in its Form 10-K filing with the Securities and Exchange Commission. #### FOR MORE INFORMATION CONTACT: DAVID W. GARNER Senior Vice President and Investor Relations Officer Simmons First National Corporation (870) 541-1000 Simmons First National Corporation SFNC Consolidated End of Period Balance Sheets For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ Interest bearing balances due from banks Federal funds sold - - Cash and cash equivalents Investment securities - held-to-maturity Investment securities - available-for-sale Mortgage loans held for sale Assets held in trading accounts Loans: Loans Allowance for loan losses ) Loans acquired, not covered by FDIC loss share (net of discount) Loans acquired, covered by FDIC loss share (net of discount) Net loans FDIC indemnification asset Premises and equipment Foreclosed assets not covered by FDIC loss share Foreclosed assets covered by FDIC loss share Interest receivable Bank owned life insurance Goodwill Other intangible assets Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ Interest bearing transaction accounts and savings deposits Time deposits less than $100,000 Time deposits greater than $100,000 Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Subordinated debentures Accrued interest and other liabilities Total liabilities Stockholders' equity: Common stock Surplus Undivided profits Accumulated other comprehensive income Unrealized appreciation on AFS securities ) ) 45 Total stockholders' equity Total liabilities and stockholders' equity $ Simmons First National Corporation SFNC Consolidated Average Quarter-to-Date Balance Sheets For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ Interest bearing balances due from banks Federal funds sold Cash and cash equivalents Investment securities - held-to-maturity Investment securities - available-for-sale Mortgage loans held for sale Assets held in trading accounts Loans: Loans Allowance for loan losses ) Loans acquired, not covered by FDIC loss share (net of discount) Loans acquired, covered by FDIC loss share (net of discount) Net loans FDIC indemnification asset Premises and equipment Foreclosed assets not covered by FDIC loss share Foreclosed assets covered by FDIC loss share Interest receivable Bank owned life insurance Goodwill Other intangible assets Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ Interest bearing transaction accounts and savings deposits Time deposits less than $100,000 Time deposits greater than $100,000 Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Subordinated debentures Accrued interest and other liabilities Total liabilities Total stockholders' equity Total liabilities and stockholders' equity $ Simmons First National Corporation SFNC Consolidated Statements of Income - Quarter-to-Date For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) (in thousands, except per share data) INTEREST INCOME Loans not covered by loss share $ Loans covered by FDIC loss share Federal funds sold 6 5 3 4 2 Investment securities Mortgage loans held for sale Assets held in trading accounts 6 6 11 11 12 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Time deposits Other deposits Federal funds purchased and securities sold under agreements to repurchase 46 53 65 65 69 Other borrowings Subordinated debentures TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Mortgage lending income Investment banking income Credit card fees Bank owned life insurance income Gain on sale of securities, net - ) - 2 - Gain on FDIC-assisted transactions - - - Net (loss) gain on assets covered by FDIC loss share agreements ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense 59 Deposit insurance Merger related costs ) Other operating expenses TOTAL NON-INTEREST EXPENSE NET INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ Simmons First National Corporation SFNC Consolidated Statements of Income - Year-to-Date For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) (in thousands, except per share data) INTEREST INCOME Loans not covered by loss share $ Loans covered by FDIC loss share Federal funds sold 14 8 3 7 4 Investment securities Mortgage loans held for sale Assets held in trading accounts 23 17 11 48 37 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Time deposits Other deposits Federal funds purchased and securities sold under agreements to repurchase 65 Other borrowings Subordinated debentures TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Mortgage lending income Investment banking income Credit card fees Bank owned life insurance income Gain on sale of securities, net ) ) - 2 - Gain on FDIC-assisted transactions - - - Net (loss) gain on assets covered by FDIC loss share agreements ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense Deposit insurance Merger related costs ) ) Other operating expenses TOTAL NON-INTEREST EXPENSE NET INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ Simmons First National Corporation SFNC Consolidated Risk-Based Capital For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) (in thousands) Tier 1 capital Stockholders' equity $ Trust preferred securities, net allowable Disallowed intangible assets, net of deferred tax ) Unrealized gain on AFS securities ) ) ) Total Tier 1 capital Tier 2 capital Qualifying unrealized gain on AFS equity securities 40 35 28 19 14 Qualifying allowance for loan losses Total Tier 2 capital Total risk-based capital $ Risk weighted assets $ Adjusted average assets for leverage ratio $ Ratios at end of quarter Equity to assets % Tangible common equity to tangible assets % Tier 1 leverage ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Simmons First National Corporation SFNC Consolidated Loans and Investments For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) (in thousands) Legacy Loan Portfolio - End of Period (1) Consumer Credit cards $ Student loans Other consumer Total consumer Real Estate Construction Single-family residential Other commercial Total real estate Commercial Commercial Agricultural Total commercial Other Total Loans $ (1) Excludes all acquired loans, including those covered by FDIC loss share agreements. Investment Securities - End of Period Held-to-Maturity U.S. Government agencies $ Mortgage-backed securities 41 43 45 49 51 State and political subdivisions Other securities Total held-to-maturity Available-for-Sale U.S. Government agencies Mortgage-backed securities State and political subdivisions - FHLB stock Other securities Total available-for-sale Total investment securities $ Fair value - HTM investment securities $ Investment Securities - QTD Average Taxable securities $ Tax exempt securities Total investment securities - QTD average $ Simmons First National Corporation SFNC Consolidated Allowance and Asset Quality For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) (in thousands) Allowance for Loan Losses Balance, beginning of quarter $ Loans charged off Credit cards Other consumer Real estate Commercial 20 96 86 Total loans charged off Recoveries of loans previously charged off Credit cards Other consumer Real estate 68 61 Commercial 40 87 53 41 62 Total recoveries Net loans charged off Provision for loan losses Balance, end of quarter $ Non-performing assets (1) (2) Non-performing loans Nonaccrual loans Real estate $ Commercial Consumer Total nonaccrual loans Loans past due 90 days or more Government guaranteed student loans Other loans Total loans past due 90 days or more Total non-performing loans Other non-performing assets Foreclosed assets held for sale Acquired foreclosed assets held for sale, not covered by FDIC loss share agreements Other non-performing assets 60 80 60 Total other non-performing assets Total non-performing assets $ Performing TDRs (troubled debt restructurings) $ Ratios (1) (2) Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Non-performing loans to total loans % Non-performing assets (including performing TDRs) to total assets % Non-performing assets to total assets % Non-performing assets to total assets (excluding Gov't guaranteed student loans) % Annualized net charge offs to total loans % Annualized net credit card charge offs to total credit card loans % Annualized net charge offs to total loans (excluding credit cards) % Past due loans >30 days (excluding nonaccrual) % Past due loans >30 days (excluding nonaccrual) (excluding Gov't guaranteed student loans) % Excludes all acquired loans, including those covered by FDIC loss share agreements, except for their inclusion in total assets. Excludes acquired foreclosed assets covered by FDIC loss share agreements, except for their inclusion in total assets. Simmons First National Corporation SFNC Consolidated - Net Interest Income Analysis For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) ASSETS Earning Assets Interest bearing balances due from banks % Investment securities % Mortgage loans held for sale % Assets held in trading accounts % Loans, including covered loans* % Total interest earning assets % LIABILITIES Interest bearing liabilities Interest bearing transaction and savings accounts % Time deposits % Total interest bearing deposits % Federal funds purchased and securities sold under agreement to repurchase % Other borrowings % Subordinated debentures % Total interest bearing liabilities % NET INTEREST MARGIN/SPREAD Net interest spread % Net interest margin - quarter-to-date % Net interest margin - year-to-date % * Covered loans are loans covered by FDIC loss share agreements. Simmons First National Corporation SFNC Consolidated - Selected Financial Data For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) ($ in thousands, except share data) QUARTER-TO-DATE Diluted earnings per share $ Core earnings (excludes nonrecurring items) (non-GAAP) Diluted core earnings per share (non-GAAP) Cash dividends declared per common share Cash dividends declared - amount Return on average stockholders' equity % Return on tangible equity % Return on average assets % Net interest margin (FTE) % FTE adjustment - investments FTE adjustment - loans 11 12 11 11 11 Amortization of intangibles 74 Amortization of intangibles, net of taxes 82 83 83 77 45 Average shares outstanding Average earning assets Average interest bearing liabilities YEAR-TO-DATE Diluted earnings per share $ Core earnings (excludes nonrecurring items) (non-GAAP) Diluted core earnings per share (non-GAAP) Cash dividends declared per common share Cash dividends declared - amount Return on average stockholders' equity % Return on tangible equity % Return on average assets % Net interest margin (FTE) % FTE adjustment - investments FTE adjustment - loans 34 23 11 45 34 Amortization of intangibles Amortization of intangibles, net of taxes 83 Average shares outstanding Average diluted shares outstanding Average earning assets Average interest bearing liabilities END OF PERIOD Book value per share $ Tangible book value per share Shares outstanding Full-time equivalent employees Total number of ATM's Total number of financial centers 87 92 92 92 88 Parent company only - investment in subsidiaries Parent company only - intangible assets Simmons First National Corporation SFNC Consolidated - Reconciliation of Core Earnings (non-GAAP) For the Quarters Ended Sep 30 Jun 30 Mar 31 Dec 31 Sep 30 (Unaudited) (in thousands, except per share data) QUARTER-TO-DATE Net Income $ Nonrecurring items Gain on FDIC assisted transactions - - - ) ) Merger related costs ) Loss on sale of securities - FHLB prepayment penalties - Branch right sizing - Tax effect ) ) Net nonrecurring items ) ) ) Core earnings (non-GAAP) $ Diluted earnings per share $ Nonrecurring items Gain on FDIC assisted transactions - - - ) ) Merger related costs ) Loss on sale of securities - FHLB prepayment penalties - Branch right sizing - Tax effect ) - Net nonrecurring items ) ) ) Diluted core earnings per share (non-GAAP) $ YEAR-TO-DATE Net Income $ Nonrecurring items Gain on FDIC assisted transactions - - - ) ) Merger related costs ) ) Loss on sale of securities - - - FHLB prepayment penalties - Branch right sizing - Tax effect ) 13 ) Net nonrecurring items ) ) ) Core earnings (non-GAAP) $ Diluted earnings per share $ Nonrecurring items Gain on FDIC assisted transactions - - - ) ) Merger related costs ) ) Loss on sale of securities - - - FHLB prepayment penalties - Branch right sizing - Tax effect ) - Net nonrecurring items - ) ) Diluted core earnings per share (non-GAAP) $ $
